DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July, 2019 and 4 August, 2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130, 230, 330.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132, 232, and 332.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 5, line 4 of the present invention’s specification recites, “there are five hot layers 32”, which should be corrected to - - there are five hot layers [[32]] 30 - -.
Page 13, lines 14-18 of the present invention’s specification recites, “tell-tail drain” which was previously established as the “tell-tale drain”, and should be corrected to – tell-tale drain - -.
Page 14, line 17 of the present invention’s specification recites, “cold layer 130”, which should be corrected to - - cold layer [[130]] 132 - -.
Page 15, line 1 of the present invention’s specification recites, “inner channel wall 142”, which should be corrected to - - inner channel wall [[142]] 144 - -. 
Page 15, line 7 of the present invention’s specification recites, “cold layer 230”, which should be corrected to - - cold layer [[230]] 232
Page 15, line 25 of the present invention’s specification recites, “cold layer 330”, which should be corrected to - - cold layer [[330]] 332 - -.
Page 16, line24 of the present invention’s specification recites, “inner channels 242”, which should be corrected to - - inner channels [[242]] 342 - -.
Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “…the inlet transition region configured to change an orientation of each of each of the plurality of barrier regions from sandwiching to coaxial with respect to the associated barrier region; and an outlet transition region, disposed between the heat exchanger core and the outlet plenum, the outlet transition region configured to change an orientation of each of each of the plurality of barrier regions from sandwiching to coaxial with respect to the associated barrier region”, which recites repetitive wording that should be deleted. The claim should be corrected to recite, - - …the inlet transition region configured to change an orientation of each  - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the horizontal vane thickness" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is previously provided within the same claim that “each of the four or more barrier channel vanes in each of the plurality of first fluid flow assemblies defines a barrier channel vane thickness”, such that for examination purposes it is being construed that the horizontal vane thickness was intended to recite barrier channel vane thickness ranges from 0.008-0.2inch(0.2-0.5mm).
Claim 12 contains the trademark/trade name Inconel 625, Inconel 718, Haynes 282.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  For examination purposes, it is being construed that the claim requires a metal to be used in the heat exchanger core. 
Claim 2 recites, “the inlet transition region configured to change an orientation of each of each of the plurality of barrier regions from sandwiching to coaxial with respect to the associated barrier region; and an outlet transition region, disposed between the heat exchanger core and the outlet plenum, the outlet transition region configured to change an orientation of each of each of the plurality of barrier regions from sandwiching to coaxial with respect to the associated barrier region”, which renders the claim indefinite. Particularly, it is unclear the meaning of the inlet or outlet transition regions being configured to change an orientation of the plurality of barrier regions from sandwiching to coaxial with respect to the associated barrier region. How can the orientation of a plurality of regions be changed with respect to an associated barrier region? Is the associated barrier region the same as one of the barrier regions of the plurality of regions? How can the plurality of barrier regions go from sandwiching to coaxial when the barrier regions, as understood from the specification are not coaxial with one another? The present invention’s specification at paragraph 41 explains that at “an inlet transition region changes the configuration of inner channels 42 and barrier channels 46 from a sandwiching configuration with inlet plenum 22 to a coaxial configuration within core 24. Similarly an opposite transition of the shape of inner channels 42 and barrier channels occurs in outlet transition region 26”. This recitation of the specification is clear. Therefore, for examination purposes, it is being construed that the inlet transition region is configured to change an orientation of each of the inner channels with respective barrier channels at the plurality of barrier regions from a sandwiching configuration to a coaxial orientation and the outlet transition region is configured to change an orientation of each of the inner channels with respective barrier channels at the plurality of barrier regions from a coaxial configuration to a sandwiching orientation.
Secondly, claim 2 recites the limitation "the associated barrier region" in lines 13 and 17.  There is insufficient antecedent basis for this limitation in the claim. It is previously provided within the same claim that “two barrier regions”, such that for examination purposes it is being construed that the claim recites with respect to the plurality of barrier regions.
Claims 3-4 and 15-20 depend either directly or indirectly from rejected claim 2. Therefore, each are further rejected under 35 U.S.C. 112(b) due to dependency.
The term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims do not define the meaning of “about”, and the specification fails to provide a definition or examples which would lead one having ordinary skill within the art to measure the degree of “about” without a precise measurement. Due to this, the scope of the claim with regards to the angle from either the first fluid flow inlet axis to the core flow axis or the first fluid outlet flow axis from the core axis is not understood when read in light of the specification. Therefore, the claim is being interpreted for examination purposes to read 90 degrees and omit the terminology “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over OTTEN (US 2,804,284 – published 27 August, 1957), in view of INOUE (US 2005/0051310 A1 – published 10 March, 2005).
As to claim 1, OTTEN discloses a heat exchanger (figure 1; col.3, lines 31-33) configured to transfer heat between a first fluid (heating medium as described in col.3, lines 64-71) and a second fluid (air/medium to be heated as described in col.3, lines 71-75), the first fluid being fluidly isolated from the second fluid (the first fluid is within the tubing/conduits, while the second fluid flows exterior to the tubing/conduits), the heat exchanger comprising a heat exchanger core (4; col.3, lines 51-53), the heat exchanger core comprising:
a plurality of first fluid flow assemblies (combination of all 14/14a; col.4, lines 30-34; col.5, line 30; figures 3-4), each configured to direct flow of the first fluid through the heat exchanger core (col.3, lines 64-71), each of the first fluid flow assemblies comprising:
14/14a), each formed by an associated inner channel wall (wall of 14/14a) and configured to contain the first fluid (col.4, lines 29-36); and
one or more second fluid channels (channel formed in space exterior to plurality of first fluid flow assemblies, 14/14a, and between the fin structures), each configured to channel flow of the second fluid through the heat exchanger core (col.3, lines 51-53).
However, OTTEN does not disclose wherein the plurality of first fluid flow assemblies comprise a plurality of barrier channels, surrounding the plurality of channels so as to form the plurality of channels as a plurality of inner channels, and the remaining requirements of the barrier channels.
INOUE is within the field of endeavor provided a heat exchanger design (abstract, line 2; par. 1, lines 1-3). INOUE teaches wherein the heat exchanger is configured to transfer heat between(par. 1, lines 1-3) a first fluid (refrigerant; par. 42, lines 1-2) and a second fluid (water; par. 42, lines 2-4). The heat exchanger of INOUE teaches wherein there is a first fluid flow assembly (1 which incorporates 1a and 1b) configured to direct flow of the first fluid (par. 42, lines 1-2), wherein the first fluid flow assembly comprises a inner channel (1a) formed by an associated inner channel wall configured to contain the first fluid (the refrigerant flow passages is defined as 4 which is interior to inner channel 1a of the first fluid flow assembly, 1). Further, the first fluid flow assembly incorporates a barrier channel (combination of 1b and 6) surrounding the inner channel (1a) as shown in figures 1, 3, 5, and 10-11 of INOUE and described in paragraph 44, lines 1-7.  This barrier channel (combination of 1b and 6) comprises a wall (wall structure of 1b), configured to isolate the barrier channel from a second exterior fluid based on the nature of the wall which provides a physical barrier between the exterior fluid and the barrier channel, 6, formed by an externally encompassing wall, 1b). More so, the barrier channel comprises one or more barrier channel vanes (internal ridges/projections formed on the interior surface of 1b) which are configured to support the inner channel(1a) within the barrier channel (as the inner channel, 1a, is provided to be circumferentially held by the ridges formed on the interior surface of the barrier channel, 1b). This enables that void spaces (6) are formed between the inner channel all and the barrier channel wall (shown in figures 1, 3, 5 , and 10-11; par. 44, lines 1-7), which fluidically separate the first fluid from the second fluid, and wherein the barrier channel is configured to receive the first fluid in the event of a breach of the inner channel wall and receive the second fluid in the event of a breach of the barrier channel wall (par. 50, lines 1-7). The overall purpose of the barrier channel, as taught by INOUE, is to detect early stages of corrosion or the like of the inner pipe or outer pipe by detecting refrigerant or water within the barrier channels to prevent the mixing of the two fluids. This provides the heat exchanger to have a higher safety effect (par. 62, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OTTEN to incorporate that the first fluid flow assembly further comprises a barrier channels, as structurally taught by INOUE, surrounding respective channels of the plurality of channels, thereby making them inner channels, for the purposes of preventing mixing of the fluids to be heat exchanged and detecting corrosion or the like at early stages.  The barrier channels surrounding the channels of OTTEN would thereby be provided with the claimed vanes, void space, and function as effectively taught by INOUE for these reasons.

As to claim 5, OTTEN, as modified by INOUE, further discloses wherein each of the one or more second fluid channels defines a second fluid channel height (col.5, lines 59-65, wherein the height is the height of the second fluid channels formed between the first plurality of channels), but OTTEN does not explicitly disclose wherein the second fluid channel height ranges from 0.05-0.5 inches (1.3-13mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OTTEN to have a second fluid channel height range within 0.05-0.5inches (1.3-13mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP §2144.04-IV(A). In the instant case, the device of OTTEN would not operate differently with the claimed second channel height and since OTTEN does disclose in col. 5, lines 59-71 that the tube spacing, may be changed the device would function appropriately having the claimed second channel height. Further, the Applicant places no criticality on the range claimed, indicating simply that the second channel height “can” be within various claimed ranges that extend outside of the range claimed present in claim 5 (see present invention’s specification at par. 32-35, wherein the second channel height is designated as the cold channel height).

As to claim 6, OTTEN, as modified by INOUE, further discloses wherein:
two horizontally-adjacent first fluid flow assemblies define a horizontal spacing(figures 3-4, wherein the spacing is the area between adjacent first fluid flow channels, 14/14a);
col.5, lines 59-65 provides that the flow assemblies are along a tube pitch of 1 inch, such that from center to center of horizontally adjacent fluid flow assemblies, 14/14a, there is 1 inch center to center. It is further provided that the conduits are 1/8th inch in diameter, such that the spacing from the exterior of the horizontally-adjacent first fluid flow assemblies is 1inch less the 1/8th inch diameter length to provide that the first fluid flow assemblies are 0.875inches or 22.2mm);
two vertically-adjacent first fluid flow assemblies define a vertical spacing (figures 3-4, wherein different first flow assemblies, 14/14a, are vertical to one another, and provided adjacent along a staggered horizontal position);
the vertical spacing ranges from 0.1-1inch (2.5-25mm) (col.5, lines 59-65 provides that the flow assemblies are along a tube pitch of 1 inch, such that from center to center of vertically adjacent fluid flow assemblies, 14/14a, there is 1 inch center to center. It is further provided that the conduits are 1/8th inch in diameter, such that the spacing from the exterior of the vertically-adjacent first fluid flow assemblies is 1inch less the 1/8th inch diameter length to provide that the first fluid flow assemblies are 0.875inches or 22.2mm).

As to claim 7, OTTEN, as modified by INOUE, further discloses wherein:
each of the plurality of inner channels comprise a circular cross-sectional shape (see figure 3-5);
each of the plurality of inner channels defines an inner channel diameter (col.5, lines 59-65);
the inner channel diameter ranges from 0.05-0.5(1.3-13mm).
see rejection of claim 1 which claim 7 directly depends).
However, it is neither provided in present combination of OTTEN with INOUE, or OTTEN alone, that the barrier channels are circular in cross-section or that the barrier channel has a diameter which is defined between 0.1-1inch (2.5-25mm).
First, INOUE further teaches wherein the barrier channel is provided a circular cross-sectional shape with a diameter (figures 1, 3, 5, and 10-11), such that the diameter of the barrier channel is larger than the inner channel’s diameter. Again, the overall purpose of the barrier channel, as taught by INOUE, is to detect early stages of corrosion or the like of the inner pipe or outer pipe by detecting refrigerant or water within the barrier channels to prevent the mixing of the two fluids. This provides the heat exchanger to have a higher safety effect (par. 62, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OTTEN to incorporate that the first fluid flow assembly further comprises a barrier channels, as structurally taught by INOUE, surrounding respective channels of the plurality of channels, thereby making them inner channels, for the purposes of preventing mixing of the fluids to be heat exchanged and detecting corrosion or the like at early stages.  The barrier channels surrounding the channels of OTTEN would thereby be provided with the circular cross-section which comprises a diameter larger than the inner channel diameter as effectively taught by INOUE for these reasons.
Secondly. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OTTEN, as modified by INOUE, to have the barrier channel to have a diameter within the range of 0.01-1inch (2.5-25mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP §2144.04-IV(A). In the instant case, the device of OTTEN, as modified by INOUE to incorporate the barrier channels exterior to the inner channels, would not operate differently with the claimed second channel height and since INOUE taught that the barrier channels are exterior to the inner channels, and thereby need at least a larger diameter to accommodate the inner channel for providing the leakage detection and prevention, may be changed the device would function appropriately having the claimed barrier channel diameter. Further, the Applicant places no criticality on the range claimed, indicating simply that the barrier channel “can” be within various claimed ranges that extend outside of the range claimed present in claim 7 (see present invention’s specification at par. 34).

As to claim 9 (as interpreted for examination purposes in the rejection of claim 9 under 35 U.S.C. 112(b)), OTTEN, as modified by INOUE, previously taught wherein the first fluid flow assembly comprises barrier channel vanes (see rejection of claim 1). 
However, it is neither provided in present combination of OTTEN with INOUE, or OTTEN alone, that the barrier channel vanes are four or more and that the vanes define a thickness that has a horizontal vane thickness ranging from 0.008-0.05inche (0.2-0.5mm).
INOUE, however, further teaches wherein there are more than four barrier channel vanes (ridges along interior surface of1b) and that define a barrier channel vane thickness (see figures 1, 3, 5, and 10-11 which provide a thickness of the ridges or a height to the top of the ridge from the inner surface of 1b from which it projects). The overall purpose of the barrier channel, as par. 62, lines 1-9). More so, without the barrier channel vanes provided within the inner surface of the barrier channel wall, the inner pipe could be free-standing and not be provided with the necessary void there around to effectively provide leakage detection and prevention. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OTTEN to incorporate that the first fluid flow assembly further comprises the barrier channel vanes and thickness of the barrier channel vanes, as structurally taught by INOUE, surrounding respective inner channels of the first fluid flow assemblies, as previously provided in the rejection of claim 1, for the purposes of preventing mixing of the fluids to be heat exchanged and detecting corrosion or the like at early stages.  
Secondly. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OTTEN, as modified by INOUE, to have the barrier channel vanes to have a thickness within the range of 0.008-0.02inch (0.2-0.5mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP §2144.04-IV(A). In the instant case, the device of OTTEN, as modified by INOUE to incorporate the barrier channels exterior to the inner channels, wherein the vanes of the barrier channels aid in the spacing of the inner channel to the wall of the barrier channel to create the void space (6) due to the barrier channel vane thickness. The resulting device would not operate differently with the claimed can” be within various claimed ranges that extend outside of the range claimed present in claim 9 (see present invention’s specification at par. 35).

As to claim 10, OTTEN, as modified by INOUE, does not provide in present combination of OTTEN with INOUE, or OTTEN alone, that the barrier channels are a cross-sectional shape selected form a group consisting of square, diamond, triangular, pentagonal, hexagonal, octagonal, and oval. 
 INOUE further teaches wherein the barrier channel is provided a circular cross-sectional shape with a diameter (figures 1, 3, 5, and 10-11), which is a special case of an oval. The overall purpose of the barrier channel, as taught by INOUE, is to detect early stages of corrosion or the like of the inner pipe or outer pipe by detecting refrigerant or water within the barrier channels to prevent the mixing of the two fluids. This provides the heat exchanger to have a higher safety effect (par. 62, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OTTEN to incorporate that the first fluid flow assembly further comprises a barrier channels, as structurally taught by INOUE, surrounding respective inner channels, for the purposes of preventing mixing of the fluids to be heat exchanged and detecting corrosion or the like at early stages.  The barrier channels surrounding the channels of OTTEN would thereby be provided with the circular cross-section, which is a special case of oval shape, as effectively taught by INOUE for these reasons.

As to claim 11, OTTEN, as modified by INOUE, further discloses wherein the heat exchanger core comprises one or more of aluminum, cooper, and alloys thereof (col.5, line 72- col.6, line 7).

As to claim 12(as interpreted for examination in the rejection of claim 12 under 35 U.S.C. 112(b)), OTTEN, as modified by INOUE, further discloses wherein the heat exchanger core comprises metal (col.5, line 72- col.6, line 7).

As to claim 13, OTTEN, as modified by INOUE, does not provide in present combination of OTTEN with INOUE, or OTTEN alone, that the barrier channels comprise an elliptical cross-sectional shape with major and minor axis defining respective length that are in a ratio ranging from 1 to 2.5.
INOUE further teaches wherein the barrier channel is provided a circular cross-sectional shape (figures 1, 3, 5, and 10-11), which an elliptical shape is where the diameter of the barrier channel has equal major (such as a vertical axis along a vertical diameter) and minor axis(such as a horizontal axis along a horizontal diameter) length. This provides that the ratio therebetween the major and minor axis lengths is 1. The overall purpose of the barrier channel, as taught by INOUE, is to detect early stages of corrosion or the like of the inner pipe or outer pipe by detecting refrigerant or water within the barrier channels to prevent the mixing of the two fluids. This provides the heat exchanger to have a higher safety effect (par. 62, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify OTTEN to incorporate that the first fluid flow assembly further comprises a barrier channels, as structurally taught by INOUE, surrounding 

As to claim 14, OTTEN, as modified by INOUE,  previously provided wherein the barrier channel can comprise an elliptical shape with a ratio between major and minor axis lengths being 1, and more so, wherein the major diameter is about a vertical axis.
However, this does not provide in present combination of OTTEN with INOUE, or OTTEN alone, that the barrier channels comprise a ratio therebetween the major and minor axis lengths ranging between 1.1-1.6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of OTTEN, as modified by INOUE, to have the barrier channel ratio between major and minor axis lengths range from 1.1-1.6  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP §2144.04-IV(A). In the instant case, the device of OTTEN, as modified by INOUE to incorporate the barrier channels exterior to the inner channels, wherein the major and minor axis lengths of the barrier channel have a ratio therebetween, the resulting device would not operate differently with the claimed ration range and the device would function appropriately having the claimed barrier channel ratio between can” be within various claimed ranges that extend outside of the range claimed present in claim 13 (see present invention’s specification at par. 51).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
INOUE (US 2005/0051310 A1), HACKMANN (DE 9308202U1), HAMMER (US 10,682,823 B2), ROFFELSEN (US 6,926,069 B1), LIBIN (US 4,694,864), SASAKI (JP2008/107013 A), YAMAZAKI (JP 61197995 A) disclose and teach various double pipe configurations with a second channel or barrier surrounding an interior pipe for detection of leakage or prevention of mixing between heat exchange fluids. However, as to the requirements of claim 2 (as interpreted for examination purposes under 35 U.S.C. 112(b), in view of the disclosure of the specification), the prior art fails to disclose a transitional region between an inlet/outlet of fluid configured to flow within the inner pipes to/from a core region where the fluid within the inner pipe is within heat transfer relation to another exterior fluid.  Particularly, the prior art fails to teach at the transition region the relationship between the second JP 56016090 A) shows a double pipe configuration, but the inner pipe is not configured for fluid flow, and is sealed at transitional inlet and outlet ends. However, due to ONISHI not providing that the second channel/barrier channel is along an exterior to an inner channel, it is not believed that ONISHI provides evidence that such transitions would be known in an opposite manner (e.g., the outer pipe being sealed like the taught inner pipe is at the inlet/outlet transition regions). For this, the prior art fails to disclose, teach, or suggest, either alone or in combination, the claimed invention of dependent claim 2, absent impermissible hindsight reasoning. Similarly, claims 3-4 and 15-20 depend from dependent claim2, are therefore, further found to be containing allowable subject matter.
With regards to claim 8, OTTEN provides vanes (corrugated fins which provide spacing along an up and down axis between the conduits 14/14a) along a up and down axis, but OTTEN strictly provides that the vanes need to be at a corrugated/angled manner as disclosed to overcome prior art difficulties, and does not suggest or lead one to believe that the fins (18) could necessarily be vertical. Particularly, OTTEN is directed to maintaining a strong heat exchanger which can sustain high pressure operations, while providing lightweight and efficient operating characteristics. Therefore, one having ordinary skill within the art would not be motivated to change the orientation of the fin (18) structure along the up and down axis to a vertical orientation, as this would cripple the intent of the heat exchanger of OTTEN. For this, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/
Examiner, Art Unit 3763               
3/25/2021